--------------------------------------------------------------------------------

Exhibit 10.1

 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of January 9, 2009 (the
“Closing Date”), is made by and between Vantage Drilling Company, a Cayman
Islands exempted company (the “Company”), and F3 Capital, a Cayman Islands
exempted company, (the “Purchaser”).
 
W I T N E S S E T H
 
WHEREAS, by that Contract for the Construction and Sale of one Deepwater
Drillship (Hull #3601, hereinafter referred to as the “Platinum Explorer”) by
and between Mandarin Drilling Corporation (“Mandarin”), as Buyer, and Daewoo
Shipbuilding and Marine Engineering Company Ltd. dated September 13, 2007,
Mandarin owns the Platinum Explorer.
 
WHEREAS, by that certain Sale Share and Purchase Agreement (the “Purchase
Agreement”) dated November 13, 2008 by and between Purchaser and Vantage
Deepwater Company, a Cayman Islands exempted company and a wholly owned
subsidiary of the Company (“Deepwater”), Deepwater agreed to purchase 45% of the
outstanding capital shares of Mandarin for aggregate consideration of
USD$189,750,000.
 
WHEREAS, by that certain Shareholder Agreement to be entered into by and between
Purchaser and Deepwater (the “Shareholder Agreement”) as a condition to the
closing of the Purchase Agreement, Mandarin has the obligation to post a bond in
the amount of approximately USD$17,300,000 as a performance guaranty in
connection with that certain Oil and Natural Gas Company of India Tender
#MR/DS/MM/CT/DW – 7500/26(A)/2008/P46JC08001 (the “Performance Bond”).
 
WHEREAS, the Shareholder Agreement requires that Purchaser fund 55% of the
USD$17,300,000 cash collateral required for the Performance Bond and that
Deepwater fund 45% of the USD$17,300,000 cash collateral required for the
Performance Bond.
 
WHEREAS, in order for Deepwater to raise the proceeds necessary to fund its 45%
portion of the USD$17,300,000 cash collateral requirement for the Performance
Bond, Purchaser and the Company desire to consummate a private placement of
ordinary shares of the Company.
 
WHEREAS, upon the terms and subject to the conditions hereinafter set forth, the
Company desires to issue and sell to Purchaser the Company’s ordinary shares,
par value USD$0.001 per share (the “Purchased Shares”), and Purchaser desires to
subscribe for and purchase the Purchased Shares from the Company; and
 
NOW, THEREFORE, for and in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements hereinafter set forth,
the parties hereto hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

ARTICLE I
PURCHASE AND SALE OF PURCHASED SHARES
 
1.1           Purchase and Sale of Purchased Shares.  Subject to the terms and
conditions hereof, effective as of the Closing Date, Purchaser hereby
irrevocably subscribes for and purchases from the Company, and the Company
hereby issues and sells to Purchaser, the Purchased Shares.
 
1.2           Amount and Form of Consideration.  The total consideration to be
paid by Purchaser to the Company in consideration of the issue and sale of the
Purchased Shares shall be Eight Million dollars (USD$8,000,000 (the “Purchase
Price”).  The number of Purchased Shares to be issued by the Company to the
Purchaser will be determined by dividing (a) the Purchase Price by (b) the
greater of (i) USD$0.80 or (ii) the average of the closing price for the
Company’s ordinary shares for the five (5) trading days preceding the Closing
Date.  Purchaser shall pay for the Purchased Shares in cash by wire transfer of
immediately available funds on the Closing Date.
 
1.3           The Closing Date shall be January 9, 2009.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Purchaser hereby represents and warrants to, and covenants and agrees with, the
Company as follows:
 
2.1           Authorization; Enforceability.
 
(a)           The execution, delivery and performance by Purchaser of this
Agreement are within Purchaser’s lawful powers and have been duly authorized by
the board of directors, board of managers, general partner, managing member or
other applicable governing body of Purchaser, and no other corporate or company
action on the part of Purchaser is necessary to authorize this Agreement.
 
(b)           The execution and delivery by Purchaser of this Agreement and
Purchaser’s performance of its obligations under this Agreement (i) are within
its corporate, company or partnership power, (ii) have been duly authorized by
all necessary corporate, company or partnership action, (iii) do not require
action by, or filing with, any governmental authority or any action by any other
Person (other than any action taken or filing made on or before the Closing
Date), (iv) do not violate any provision of Purchaser’s organizational
documents, (v) do not violate any material provision of law or any order of any
governmental authority, in each case applicable to Purchaser, (f) do not
violate, or constitute a breach of, any agreements to which it is a party (and
no default exists on the part of Purchaser under any agreement to which it is a
party), and (g) will not result in the creation or imposition of any lien,
security interest or encumbrance on any asset of Purchaser.
 
(c)           This Agreement has been duly executed and delivered by Purchaser
and (assuming the due authorization, execution, and delivery by the Company)
this Agreement constitutes the legal, valid, and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, and
similar laws affecting creditors’ rights generally and by general principles of
equity (whether considered in a proceeding in equity or at law), and except to
the extent the indemnification provisions contained herein may be limited by
applicable federal or state securities laws.
 
 
2

--------------------------------------------------------------------------------

 

2.2           Securities Matters.  Purchaser understands and acknowledges that:
 
(a)           the Purchased Shares (i) and the offering relating to the
Purchased Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any state securities laws, (ii) based in part
upon the representations made by Purchaser in this Agreement, will be issued in
reliance upon an exemption from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) and/or Regulation D
thereof, (iii) will be issued in reliance upon exemptions from the registration
and prospectus delivery requirements of state securities laws which relate to
private offerings, and (iv) will not have the protection of Section 11 of the
Securities Act;
 
(b)           Purchaser must therefore bear the economic risk of such investment
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom;
 
(c)           such exemptions depend upon, among other things, the bona fide
nature of the investment intent of Purchaser expressed herein;
 
(d)           the Purchased Shares (i) are “Restricted Securities” within the
meaning of Rule 144 under the Securities Act, (ii) are subject to restrictions
on transferability and resale and (iii) may not be transferred or resold except
as permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom;
 
(e)           any transfer of participations in the Purchased Shares or any
arrangement for an economic interest in the Purchased Shares to be held or owned
by anyone other than Purchaser will constitute a violation of these
representations and will be null and void; and
 
(f)            Purchaser will not sell or transfer the Purchased Shares unless:
 
(1)           there is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
(2)           Purchaser shall have notified the Company of the proposed
disposition and, upon the Company’s request, shall have furnished the Company
with an opinion of counsel, which opinion and counsel both are satisfactory to
the Company, that such disposition is exempt from registration of such Purchased
Shares under the Securities Act or any applicable state, foreign or other
securities laws.
 
 
3

--------------------------------------------------------------------------------

 

2.3           Investment Intent.  Purchaser is acquiring the Purchased Shares
for Purchaser’s own account for investment, and not with a view to any
distribution, resale, subdivision or fractionalization thereof in violation of
the Securities Act or any other applicable domestic or foreign securities law,
and Purchaser has no present plans to enter into any contract, undertaking,
agreement or arrangement for any such distribution, resale, subdivision or
fractionalization.
 
2.4           Investment Experience.  Purchaser is experienced in evaluating and
investing in securities and acknowledges that Purchaser (a) is able to fend for
himself, herself or itself, as applicable, (b) can bear the economic risk of
Purchaser’s investment in the Company, and (c) has such knowledge and experience
in financial and business matters that Purchaser is capable of evaluating the
merits and risks of the investment in the Purchased Shares.  To the extent
deemed necessary by Purchaser, Purchaser has retained, at his, her or its own
expense, and relied on, appropriate professional advice regarding the
investment, tax and legal merits and consequences of purchasing and owning the
Purchased Shares.  Purchaser acknowledges that there has never been any
representation, guarantee or warranty made by the Company or any officer,
director, employee, agent or representative of the Company, expressly or by
implication, as to (a) the approximate or exact length of time that Purchaser
will be required to remain an owner of the Purchased Shares, (b) the percentage
of profit and/or amount of or type of consideration, profit or loss to be
realized, if any, as a result of this investment; or (c) that the limited past
performance (if any) or experience on the part of the Company, or any future
expectations will in any way indicate the predictable results of the ownership
of the Purchased Shares or of the overall financial performance of the Company.
 
2.5           Information and Access.  Through his service as a director of the
Company, Hsin-Chi Su, the sole owner of the Purchaser is (i) familiar with the
Company’s financial condition, operating results and prospects and (ii) able to
make a complete and informed evaluation of the Purchaser’s investment in the
Company.
 
2.6           Accredited Investor.  Purchaser is an Accredited Investor, as such
term is defined in Rule 501(a) under Regulation D of the Securities Act.
 
2.7           No Brokerage Fees.  Purchaser has not incurred and will not incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.
 
2.8           Illiquidity; Risk.  Purchaser understands that (a) substantial
restrictions will exist on transferability of the Purchased Shares, (b)
Purchaser may not be able to liquidate Purchaser’s investment in the Company,
(c) any certificates or other instruments representing Purchased Shares in the
Company will bear legends restricting the transfer thereof, and (d) Purchaser’s
investment in the Company entails a very high degree of risk.
 
2.9           Address.  The address set forth on Purchaser’s signature page to
this Agreement is the correct address of Purchaser’s residence or principal
place of business, and Purchaser has no present intention of moving such
residence or principal place of business to any other domestic or foreign
jurisdiction.
 
 
4

--------------------------------------------------------------------------------

 

2.10         Reliance.  Purchaser makes the foregoing representations and
warranties with the intent that the Company and its counsel rely upon them in
determining Purchaser’s suitability as an investor and in establishing an
exemption from registration under the Securities Act and state securities laws
for sale of the Purchased Shares to Purchaser, and Purchaser understands that
any inaccuracy of any of its representations and warranties herein could affect
the Company’s ability to establish an exemption.  Purchaser will not take any
position inconsistent with any of its representations and warranties.  Purchaser
hereby agrees that such representations and warranties shall survive its
purchase of the Purchased Shares.
 
2.11         Exchange Listing.  The Company shall  promptly use its reasonable
best efforts to cause the Purchased Shares to be approved for listing on the
American Stock Exchange, subject to official notice of issuance, as promptly as
practicable.
 
2.12         Legend.  The Purchaser agrees that all certificates or other
instruments representing the Purchased Shares will bear a legend substantially
to the following effect:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT UPON DELIVERY TO VANTAGE DRILLING COMPANY (THE
“COMPANY”) OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE COMPANY
OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE OR FOREIGN SECURITIES LAWS OR ANY RULE OR
REGULATION PROMULGATED THEREUNDER.
 
2.13         Post-Closing Covenants of Purchaser.  Purchaser covenants and
agrees to take all actions required by Purchaser to consummate the initial
closing (as defined in the Purchase Agreement) contemplated by Section 4.1 of
the Purchase Agreement by 5:00 p.m. (Houston time) on January 16, 2009 (the
“Initial Closing”), including but not limited to the execution of the
Shareholders’ Agreement (as defined in the Purchase Agreement).  If the
Purchaser breaches its post-closing covenant for the Initial Closing, the
Company, at its option, may terminate this Agreement and the Purchaser shall
immediately return certificates representing the Purchased Shares to Company.
 
ARTICLE III
MISCELLANEOUS
 
3.1           Survival; Indemnification.  All representations, warranties and
covenants contained in this Agreement and the indemnification contained in this
Section 3.1 shall survive the execution and delivery of this Agreement by the
parties hereto.  Purchaser acknowledges and understands the meaning and legal
consequences of the representations, warranties and covenants in Article II
hereof and that the Company has relied upon such representations, warranties and
covenants in determining Purchaser’s qualification and suitability to purchase
the Purchased Shares.  Purchaser hereby agrees to indemnify, defend and hold
harmless the Company and its officers, directors, employees, agents and
controlling persons from and against any and all losses, claims, damages,
liabilities, expenses (including attorneys’ fees and disbursements), judgments
or amounts paid in settlement of actions arising out of or resulting from the
untruth of any representation of Purchaser herein or the breach of any warranty
or covenant herein by Purchaser.  Notwithstanding the foregoing, however, no
representation, warranty, covenant or acknowledgment made herein by Purchaser
shall in any manner be deemed to constitute a waiver of any rights granted to it
under the Securities Act or state securities laws.
 
 
5

--------------------------------------------------------------------------------

 

3.2           Notices.  Any notice, request, demand, or other communication
required by or permitted to be given in connection with this Agreement shall be
in writing, except as expressly otherwise permitted herein, and shall be
delivered in person, sent by first class mail (postage prepaid and certified or
registered, with return receipt requested), sent by telefacsimile or similar
means of communication, or delivered by a courier service (charges prepaid), to
the respective party at its address as set forth on the signature page
hereof.  Each party may change its address by notifying each other party of such
change in accordance with the provisions of this Section 3.2.  Any such notice,
request, demand, or other communication shall be deemed to be given (a) when
received, if personally delivered; (b) if mailed, on the third business day
after it is deposited in the United States mail, properly addressed, with proper
postage affixed; (c) if sent by telefacsimile or similar device, when
electronically confirmed (provided that if electronic confirmation is on other
than a business day, then on the first business day following electronic
confirmation); and (d) if sent by overnight courier, 24 hours after delivery to
such courier service.
 
3.3           Entire Agreement.  This Agreement is, and is intended as, a
complete statement of all of the terms and the arrangements between the parties
hereto with respect to the matters provided for herein, and this Agreement
supersedes any previous agreements and understandings between the parties hereto
with respect to those matters.
 
3.4           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF ENGLAND WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW.
 
3.5           Binding Effect; No Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person not party to this
Agreement.  No assignment of this Agreement or of any rights or obligations
hereunder may be made by any party (by operation of law or otherwise) without
the prior written consent of the other party hereto and any attempted assignment
without such required consent shall be void.
 
 
6

--------------------------------------------------------------------------------

 

3.6           Amendments.  This Agreement may be amended, supplemented or
modified, and any provision hereof may be waived, only pursuant to a written
instrument making specific reference to this Agreement signed by each of the
parties hereto.
 
3.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Each party hereto
acknowledges the effectiveness of, and agrees to accept, facsimile signatures of
any other party hereto for purposes of executing this Agreement; provided,
however, that if Purchaser executes this Agreement by facsimile signature,
Purchaser shall provide the Company with such number of original signature pages
as the Company may specify as soon as is practicable following a request for the
same by the Company.
 
3.8           Severability.  The invalidity of any one or more provisions of
this Agreement or any instrument given in connection herewith shall not affect
the remaining provisions of this Agreement or any other agreement or instrument,
all of which are used subject to the condition of their being held valid at law;
in the event that one or more of the provisions of this Agreement should be
invalid, or should operate to render this Agreement or any other agreement or
instrument invalid, this Agreement and such other agreements and instruments
shall be construed as if such invalid provisions had not been included in this
Agreement.
 
3.9           Counsel to the Company.  Purchaser hereby acknowledges that the
Company and its counsel, Porter & Hedges, L.L.P., represent the interests of the
Company and not those of Purchaser in any agreement (including this Agreement)
to which Purchaser or the Company is a party.
 
3.10         Use of Proceeds.  Purchaser understands and acknowledges that the
proceeds from the sale of the Purchased Shares hereunder will be used (a) first
to fund Deepwater’s pro-rata portion of the Performance Bond and (b) thereafter
for general corporate purposes.
 
[Signatures Appear on the Following Page]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Purchaser have executed this Subscription
Agreement as of the date first above written.
 
 

 
COMPANY:
                 
VANTAGE DRILLING COMPANY,
 
a Cayman Islands exempted company
                 
By:
/s/ Paul A. Bragg
 
Name:
Paul A. Bragg
 
Title:
Chairman and Chief Executive Officer
           
Address:
777 Post Oak Blvd, Ste 610
     
Houston, Texas 77056
                 
PURCHASER:
                 
F3 CAPITAL,
 
a Cayman Islands exempted company
                 
By:
/s/ Hsin Chi Su
 
Name:
Hsin Chi Su
 
Title:
President
           
Address:
         

 
 
[Signature Page to Subscription Agreement - F3 Capital]
 

--------------------------------------------------------------------------------